FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofJune HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). 29 June 2015 HSBC HOLDINGS PLC Cancellation of Listing of Callable Subordinated Notes Application has been made under Listing Rule 5.2.8R to cancel the listing of the EUR700,000,000 3.625 per cent. Callable Subordinated Notes due 2020 (ISIN: XS0222053315) (the 'Notes') issued by HSBC Holdings plc and listed on the London Stock Exchange, with effect from 31 July 2015. The principal amount of the Notes was redeemed in full on 29 June 2015, together with interest accrued to that date. For and on behalf of HSBC Holdings plc B J S Mathews Group Company Secretary Investor enquiries to: Rebecca Self +44 (0) 20 7991 3643 rebecca.self@hsbc.com Media enquiries to: Heidi Ashley +44 (0) 20 7992 2045 heidi.ashley@hsbc.com Notes to editors: The HSBC Group HSBC Holdings plc, the parent company of the HSBC Group, is headquartered in London. The Group serves customers worldwide from over 6,100 offices in 73 countries and territories in Asia, Europe, North and Latin America, and the Middle East and North Africa. With assets of US$2,670bn at 31 March 2015, HSBC is one of the world's largest banking and financial services organisations. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:29 June 2015
